432 F.2d 1050
Thurmon Fred SLOAN, Petitioner-Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Respondent-Appellee.
No. 29399 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
July 1, 1970.

Thurmond Fred Sloan, pro se.
Crawford Martin, Atty. Gen., of Texas, Nola White, First Asst. Atty. Gen., Alfred Walker, Executive Asst. Atty. Gen., Robert C. Flowers, Roland Daniel Green, III, Asst. Attys.  Gen., Austin, Tex., for appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
This appeal is taken from an order of the district court denying the petition of a Texas state convict for the writ of habeas corpus.  We affirm.1


2
Appellant was convicted upon trial by jury of murder with malice and sentenced to 33 years imprisonment, on August 11, 1965.  The Texas Court of Criminal Appeals affirmed the conviction.  Sloan v. State, Tex.Crim.App. 1966, 409 S.W.2d 412.  Appellant petitioned the trial court for a writ of habeas corpus pursuant to Article 11.07, Vernon's Ann.  Texas Code of Criminal Procedure.  Following an evidentiary hearing at which appellant was represented by counsel and testified, the trial court denied relief setting out its findings of fact and conclusions of law.


3
That court found, 'The only credible testimony adduced at the hearing on Petitioner's Application for Habeas Corpus reflects that any statements given were voluntary, and any testimony at Trial was voluntary.'


4
The Court of Criminal Appeals denied relief without a written opinion.  Appellant then applied to the court below for the writ of habeas corpus alleging grounds previously presented in his state petition:


5
1) That a witness, one Terry Sloan, was coerced by police to give a false written statement and testimony against appellant;


6
2) That the statement was improperly used to impeach the witness;


7
3) That the prosecutor improperly argued that the witness was induced by appellant to change his testimony.


8
The district court denied relief adopting the findings of the state court, stating that these findings are fairly supported by the record.  The transcript contains testimony by the prosecuting attorney that the witness was not coerced by the prosecution to make a statement or to testify; and that there was no improper argument.


9
A study of the entire record reveals no clear error in the findings of the state court as adopted by the district court.  Therefore the judgment below is affirmed.  28 U.S.C. 2254.


10
Affirmed.



1
 Pursuant to Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing.  See Murphy v. Houma Well Service, 5th Cir. 1969, 409 F.2d 804, Part I; and Huth v. Southern Pacific Company, 5th Cir. 1969, 417 F.2d 526, Part I